J-A33014-15
                              2017 Pa. Super. 96

JOHN M. PERGOLESE AND PEGGY              :     IN THE SUPERIOR COURT OF
DOUG PERGOLESE,                          :           PENNSYLVANIA
                                         :
         v.                              :
                                         :
THE STANDARD FIRE INSURANCE              :
CO., ONE OF THE TRAVELERS                :
INSURANCE COMPANIES D/B/A                :
TRAVELERS PROPERTY CASUALTY              :
AND TRAVELERS GROUP,                     :
                                         :
APPEAL OF: THE STANDARD FIRE             :
INSURANCE CO.,                           :
                                         :
                                         :          No. 1467 EDA 2014


                Appeal from the Judgment Entered April 11, 2014
              in the Court of Common Pleas of Montgomery County
                          Civil Division at No. 10-36947

BEFORE: FORD ELLIOTT, P.J.E., STABILE, and STRASSBURGER,* JJ.

CONCURRING OPINION BY STRASSBURGER, J.:              FILED APRIL 11, 2017

      I join the Majority opinion.

      The Sackett trilogy and Bumbarger compel the result that a new

stacking waiver is required whenever a vehicle is added to a policy.

      If I were writing on a tabula rasa, I would limit the requirement of a

new stacking waiver to the addition of a vehicle to a single vehicle policy.

When the one-car policy was originally purchased, there was likely nothing

to stack because there was only one vehicle, and no reason for the

policyholder to pay for stacking coverage that did him or her no good. When

a second vehicle is added, that is usually the first time that the policyholder




* Retired Senior Judge assigned to the Superior Court.
J-A33014-15


has to decide whether he or she wants stacking.      Then it makes sense to

require the insurer to provide a stacking waiver.

      On the other hand, where a vehicle is added to a multi-vehicle policy,

there is no reason to believe that a policyholder who has already rejected

stacking, with its higher premium, would suddenly have a change of heart

and want stacking.    In that situation, the one we have here, it does not

make sense to require a new waiver of stacking.

      Nonetheless, the case law is what it is, and the Majority parses it

correctly in my view, and thus I join.1




1
 The insurance industry has no one to blame for this result other than itself.
The industry writes the policies and could correct its problems.


                                     -2-